Exhibit 10.1

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT, dated as of December 31, 2012
(this “Amendment No. 6”), by and among Wells Fargo Bank, National Association,
successor by merger to Wachovia Bank, National Association, a national banking
association, in its capacity as agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement as defined below (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), U.S. Silica Company, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party to the Loan
Agreement as borrowers (each individually, together with the Company, a
“Borrower” and collectively, “Borrowers”), USS Holdings, Inc., a Delaware
corporation (“Parent”) and certain subsidiaries of Parent from time to time
party to the Loan Agreement as Guarantors (individually, each a “Guarantor” and
collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the ABL Loan and Security Agreement, dated as of
August 9, 2007, as amended by Amendment No. 1 and Consent to Loan and Security
Agreement, dated as of November 25, 2008, by and among Agent, Lenders, Borrowers
and Guarantors, Amendment No. 2 to Loan and Security Agreement and Consent,
dated as of May 7, 2010, by and among Agent, Lenders, Borrowers and Guarantors,
Amendment No. 3 to Loan and Security Agreement and Consent, dated as of June 8,
2011, by and among Agent, Lenders, Borrowers and Guarantors, Amendment No. 4 to
Loan and Security Agreement, dated as of January 22, 2012, by and among Agent,
Lenders, Borrowers and Guarantors and Amendment No. 5 to Loan and Security
Agreement, dated as of March 30, 2012, by and among Agent, Lenders, Borrowers
and Guarantors (as from time to time amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”, and together with all
agreements, documents and instruments at any time executed and/or delivered in
connection therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”);

WHEREAS, Borrowers and Guarantors wish to amend certain provisions of the Loan
Agreement as set forth herein, and Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and

WHEREAS, by this Amendment No. 6, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(i) “Amendment No. 6” shall mean Amendment No. 6 to Loan and Security Agreement,
dated as of December 31, 2012, by and among Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 6 Effective Date” shall mean the date on which each of the
conditions precedent to the effectiveness of Amendment No. 6 are satisfied or
are waived by Agent.

(b) Amendments to Definitions. As used herein or in the Loan Agreement or any of
the other Financing Agreements, the following terms are hereby amended as set
forth below:

(i) The definition of “Borrowers” set forth in the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“ “Borrowers” shall mean the Company, Coated Sand Solutions, LLC, a wholly-owned
subsidiary of the Company organized under the laws of the State of Delaware, as
a Subsidiary Borrower under the Loan Agreement, and each other Subsidiary
Borrower.”

(ii) The definition of “Borrowing Base” set forth in the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“ “Borrowing Base” shall mean, at any time, the amount equal to:

(a) eighty-five percent (85%) of Eligible Accounts; plus

(b) the lesser of

(i) the lesser of (A) sum of (1) thirty percent (30%) multiplied by the Value of
the Eligible WIP Inventory and (2) $5,000,000 and (B) sixty percent
(60%) multiplied by the Value of the Eligible Finished Goods Inventory and

(ii) $15,000,000; plus

(c) the lesser of (i) eighty-five percent (85%) of Eligible ITT Receivables and
(ii) $1,500,000; minus

(d) Reserves established from time to time by the Agent.

Subject to the relevant terms and provisions set forth in this Agreement,
including specifically Section 11.3, the Agent at all times

 

2



--------------------------------------------------------------------------------

shall be entitled to reduce or increase the advance rates and standards of
eligibility under this Agreement, in each case in its commercially reasonable
discretion.

In the event that based upon any Borrowing Base Certificate hereunder the
aggregate amount of Loans and Letters of Credit at any time outstanding based on
Eligible Inventory exceeds $10,000,000, Agent shall promptly at Borrowers’
expense conduct an Inventory Appraisal and, following the receipt of the results
thereof, clause (b) above shall be deemed to be restated as follows:

“(b) the least of:

(i) the lesser of (A) sum of (1) thirty percent (30%) multiplied by the Value of
the Eligible WIP Inventory and (2) $5,000,000 and (B) sixty-five percent
(65%) multiplied by the Value of the Eligible Finished Goods Inventory,

(ii) eighty-five (85%) of the net orderly liquidation value of the Eligible
Finished Goods Inventory as determined by Agent; and

(iii) $15,000,000.”

(iii) The definition of “Interest Rate” set forth in the Loan Agreement is
hereby amended to delete the pricing grid set forth therein in its entirety and
substitute the following therefor:

 

Tier

  

Quarterly Average Excess Availability

   Prime Rate
Loans     Eurocurrency
Rate
Loans     Letter of
Credit
Fee     Unused
Line
Fee  

1

  

Greater than $10,000,000

     1.50 %      2.50 %      2.50 %      0.375 % 

2

  

Equal to or less than $10,000,000

     1.75 %      2.75 %      2.75 %      0.375 % 

(iv) The definition of “Interest Rate” set forth in the Loan Agreement is hereby
further amended to delete clause (c) thereof in its entirety and substitute the
following therefor:

“(c) The Interest Rate shall be based on Tier 2 (as shown above) as of the
Amendment No. 6 Effective Date and shall remain at Tier 2 until the last day of
the second complete fiscal quarter following the Amendment No. 6 Effective
Date.”

(v) The definition of “Letter of Credit Limit” set forth in the Loan Agreement
is hereby deleted in its entirety and the following substituted therefor:

“ “Letter of Credit Limit” shall mean $20,000,000.”

 

3



--------------------------------------------------------------------------------

(vi) The definition of “Maximum Credit” set forth in the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“ “Maximum Credit” shall mean the amount of $50,000,000 (as such amount may be
reduced from time to time as provided in the definition of “Reserves” or in
Section 2.1(e)).”

(c) Interpretation. For purposes of this Amendment No. 6, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 6.

2. Change in Laws. Section 3.3 of the Loan Agreement is hereby amended by adding
the following clause (e) at the end thereof:

“(e) For purposes of this Section 3.3, the Dodd-Frank Wall Street Reform and
Consumer Protection, the Basel Committee on Banking Supervision (or any
successor or similar authority), the Bank for International Settlements and all
rules, regulations, orders, requests, guidelines or directives in connection
therewith are deemed to have been enacted and become effective after the date of
this Agreement.”

3. Term. The first sentence of Section 13.1 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on October 31, 2016 (the “Termination Date”).

Section 13.1 is further amended to add the following Section 13.1(c) at the end
thereof:

“(c) If for any reason this Agreement is terminated prior to the Termination
Date, in view of the impracticality and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of Agent’s and each Lender’s lost profits as a result thereof,
Borrowers agree to pay to Agent, for the benefit of Lenders, upon the effective
date of such termination, an early termination fee in the amount equal to
one-half (1/2%) percent of the Maximum Credit.”

 

4



--------------------------------------------------------------------------------

4. Notices. Section 13.3 of the Loan Agreement is hereby amended by deleting the
information for Agent in its entirety and substituting the following therefor:

 

“The Agent:   

Wells Fargo Bank, National Association

1 South Broad Street Y1375-031

Philadelphia, Pennsylvania 19107

Attention: James A. Kelly, VP

Telephone No.: 267-321-6685

Telecopier No.: 267-321-6741”

5. Amendment Fee. Borrowers shall on the date hereof pay to Agent, for the
benefit of Lenders, an amendment fee in the amount of $30,000, or Agent, at its
option, may charge the account(s) of Borrowers maintained by Agent the amount of
such fee, which fee is earned as of the date hereof and shall constitute part of
the Obligations.

6. Representations and Warranties. Each of the Loan Parties, jointly and
severally, hereby represents and warrants with and to Agent and Lenders as
follows, which representations and warranties shall survive the execution and
delivery hereof, the truth and accuracy of, or compliance with each, together
with the representations, warranties and covenants in the other Financing
Agreements, being a continuing condition of the making of any Loans by Lenders
(or Agent on behalf of Lenders) to Borrowers:

(a) after giving effect to this Amendment No. 6, no Default or Event of Default
exists or has occurred and is continuing as of the date of this Amendment No. 6;
and

(b) this Amendment No. 6 has been duly executed and delivered by the Loan
Parties and the agreements and obligations of the Loan Parties contained herein
constitute legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms.

7. Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent:

(a) Agent shall have received counterparts of this Amendment No. 6, duly
authorized, executed and delivered by the Loan Parties and Required Lenders;

(b) Agent shall have received, in form and substance satisfactory to Agent, a
Borrower Joinder Agreement, or an amendment to the Guarantor Joinder Agreement
presently in effect between Coated Sand and Agent, as Agent may determine, in
either case duly authorized, executed and delivered by Coated Sand;

(c) Agent shall have received, in form and substance satisfactory to Agent,
updated schedules to the Loan Agreement and the other Financing Agreements
reflecting information applicable to Loan Parties as of the Amendment No. 6
Effective Date;

(d) Agent shall have received a true, correct and complete list of “transload”
locations of Borrowers as of the Amendment No. 6 Effective Date and bailee
letters or similar Collateral Access Agreements in form and substance
satisfactory to Agent with respect to Borrowers’ arrangements with third parties
at such locations;

 

5



--------------------------------------------------------------------------------

(e) Agent shall have received, in form and substance satisfactory to Agent, an
Officer’s Certificate from Parent to the effect that the representations and
warranties in Section 8 of the Credit Agreement are true, correct and complete
in all material respects on and as of the Amendment No. 6 Effective Date to the
same extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date), that each Loan Party shall have
performed in all material respects all agreements and satisfied all conditions
which this Amendment No. 6 provides shall be performed or satisfied by it on or
before the Amendment No. 6 Effective Date except as otherwise disclosed to and
agreed to in writing by Agent and that no Default or Event of Default has
occurred and is continuing; provided, that, if a representation and warranty,
covenant or condition is qualified as to materiality, the applicable materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty, covenant or condition for purposes of this
condition;

(f) Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 6, which the Loan Parties are
required to obtain from any other Person, and such consent, approval or waiver
(if any) shall be in form and substance reasonably satisfactory to Agent; and

(g) after giving effect to this Amendment No. 6, no Default or Event of Default
shall exist or have occurred and be continuing as of the date of this Amendment
No. 6 or the Amendment No. 6 Effective Date.

8. Effect of Amendment No. 6. Except as expressly set forth herein, no other
consents, amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and the Loan Parties shall not be entitled to any
other or further amendment by virtue of the provisions of this Amendment No. 6
or with respect to the subject matter of this Amendment No. 6. To the extent of
conflict between the terms of this Amendment No. 6 and the other Financing
Agreements, the terms of this Amendment No. 6 shall control. The Loan Agreement
and this Amendment No. 6 shall be read and construed as one agreement.

9. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 6 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

10. Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 6 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 6 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN

 

6



--------------------------------------------------------------------------------

CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS
EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWERS,
GUARANTORS, AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AMENDMENT NO. 6 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11. Binding Effect. This Amendment No. 6 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

12. Waiver, Modification, Etc. No provision or term of this Amendment No. 6 may
be modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.

13. Further Assurances. the Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 6.

14. Entire Agreement. This Amendment No. 6 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

15. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 6.

16. Counterparts. This Amendment No. 6 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 6 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 6. Any party delivering an executed
counterpart of this Amendment No. 6 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 6, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 6.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank,
National Association, as Agent and a Lender By:  

/s/ James A. Kelly

Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Amendment No. 6 to LSA - U.S. Silica



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

U.S. SILICA COMPANY     OTTAWA SILICA COMPANY By:  

/s/ Michael Thompson

    By:  

/s/ Michael Thompson

Title:   Treasurer     Title:   Treasurer THE FULTON LANE AND TIMBER COMPANY    
USS HOLDINGS, INC. By:  

/s/ Michael Thompson

    By:  

/s/ Michael Thompson

Title:   Treasurer     Title:   Treasurer PENNSYLVANIA GLASS SAND CORPORATION  
  BMAC SERVICES CO., INC. By:  

/s/ Michael Thompson

    By:  

/s/ Michael Thompson

Title:   Treasurer     Title:   Treasurer COATED SAND SOLUTIONS, LLC       By:  

/s/ Michael Thompson

      Title:   Treasurer      

 

Amendment No. 6 to LSA - U.S. Silica